IN THE COMMONWEALTH COURT OF PENNSYLVANIA


York Road Realty Co., L.P.,                  :
                        Appellant            :
                                             :
      v.                                     :
                                             :
Cheltenham Township                          :     No. 1513 C.D. 2015



                                      ORDER



            NOW, April 20, 2016, upon consideration of appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge